Exhibit 10.2  
Amendment No. 1 to the Amended and Restated Continuing Guarantee Agreement,
effective as of April 13, 2011 by and between Streamline Health Solutions, Inc,
and Fifth Third Bank

AMENDMENT NO. 1
TO AMENDED AND RESTATED CONTINUING GUARANTY AGREEMENT
This AMENDMENT NO. 1 TO AMENDED AND RESTATED CONTINUING GUARANTY AGREEMENT (this
“Amendment”) is dated as of April 13, 2011 between STREAMLINE HEALTH SOLUTIONS,
INC. (“Guarantor”) and FIFTH THIRD BANK, an Ohio banking corporation (“Lender”).
WHEREAS, Guarantor and Lender are parties to the Amended and Restated Continuing
Guaranty Agreement dated as of October 21, 2009 (as amended, supplemented or
modified from time to time, the “Guaranty”); and
WHEREAS, the Guarantor and the Lender desire to amend certain terms and
conditions of the Guaranty.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the Guarantor and the Lender agree as follows (with
capitalized terms used, but not otherwise defined, herein having the respective
meanings given to such terms in the Guaranty):
1. Amendments. On and as of the Effective Date (as defined below), the Guaranty
is hereby amended as follows:
(a) Section 5(a) of the Guaranty is hereby deleted in its entirety and the
following is hereby inserted in lieu thereof:
“(a) Fixed Charge Coverage Ratio. Guarantor shall not permit its Fixed Charge
Coverage Ratio, on a consolidated basis, to be less than (i) 1.10 to 1.0 at the
end of the fiscal quarters of Guarantor ending April 30, 2011 and July 31, 2011
(ii) 1.25 to 1.0 at the end of the fiscal quarter ending October 31, 2011 and at
the end of each fiscal quarter thereafter, in each case, as measured on a
rolling twelve month basis”;
(b) Section 5 of the Guaranty is hereby amended by inserting, at the end of such
Section, a new subsection (c) reading in its entirety as follows:
“(c) Capitalized Software Development Costs. Guarantor shall not permit its
capitalized software development costs (as reflected on the financial statements
delivered pursuant to Section 3(a)(ii) or (iii) hereof) to exceed EBITDA,
measured (a) for the nine month period ending October 31, 2011 and (b) for the
twelve month period ending on each January 31, April 30, July 31 and October 31
thereafter.”

 

 



--------------------------------------------------------------------------------



 



2. Consent; Continuing Effect of Guaranty and Loan Documents. Guarantor
acknowledges that it has received and reviewed a copy of the Second Amended and
Restated Revolving Note dated as of April 13, 2011 delivered by Borrower and
hereby consents to the amendments to Amended and Restated Revolving Note dated
October 21, 2009 as set forth in such Second Amended and Restated Revolving
Note. Guarantor agrees that the Guaranty, as amended hereby, is, and shall
remain in full force and effect and is in all respects confirmed, approved and
ratified.
3. Effectiveness. This Amendment shall be effective as of the date first above
written but shall not become effective as of such date until the date (the
“Effective Date”) that each of the following conditions shall have been
satisfied:
(a) The Lender shall have received each of the following documents, in each case
in form and substance reasonably satisfactory to the Lender:
(i) this Amendment duly executed by the Guarantor;
(ii) Second Amended and Restated Revolving Note executed by Borrower;
(iii) (A) evidence of the authority of the Borrower and the Guarantor to execute
the Second Amended and Restated Revolving Note, this Amendment and the other
Loan Documents executed in connection herewith and (B) evidence of the
incumbency of the officers of the Borrower and Guarantor executing such Loan
Documents;
(iv) evidence of the continued existence and good standing of the Borrower in
Ohio and the Guarantor in Delaware; and
(v) such other documents and agreements as Lender may reasonably request.
(b) Each of the representations and warranties of the Borrower in the Second
Amended and Restated Revolving Note and of the Guarantor contained in this
Amendment shall be true and correct on and as of the Effective Date.
(c) Borrower and Guarantor shall have paid all fees and expenses incurred by
Lender in connection with the negotiation, execution and delivery of this
Amendment and any other documents or agreements executed in connection herewith
(including the fees and expenses of counsel to the Lender).

 

2



--------------------------------------------------------------------------------



 



4. Representations and Warranties. In order to induce the Lender to enter into
this Amendment, the Guarantor represents and warrants as follows:
Each of the representations and warranties of Guarantor set forth in the
Guaranty and each other Loan Document is true and correct on and as of the
Effective Date both before and after giving effect to this Amendment and, as of
the Effective Date, both before and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
5. Loan Document. Guarantor and Lender each acknowledge and agree that this
Amendment constitutes a Loan Document.
6. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
7. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF OHIO.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

            STREAMLINE HEALTH SOLUTIONS, INC.
      By:   /s/ Donald E. Vick, Jr.         Name:   Donald E. Vick, Jr.       
Title:   Interim CFO        FIFTH THIRD BANK, an Ohio banking corporation
      By:   /s/ Daniel G. Feldman         Name:   Daniel G. Feldman       
Title:   Vice President   

 

 